Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB).
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).

(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system (EFS-Web.)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is stated to be “[a] method for determining the wear of a sliding bearing,” however, the claim contains no positively recited method steps.  Without clear method steps, one of ordinary skill would not be able to determine which steps are considered to be included in the claim, and therefore the metes and bounds of the claim are unclear and the claim is indefinite.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “gearbox”, and the claim also recites “in particular planetary gearbox” which is the narrower statement of the range/limitation, claim 5 recites the broad 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims not specifically addressed above are rejected based upon their dependency from a rejected claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9964430 to Hedin in view of US 20210372466 to Wolf et al.
Regarding claim 1, Hedin teaches a method for determining the wear of a bearing (7A-7F, col. 2, ll. 26-29, col. 8, ll. 6-10) arranged in a wind turbine (col. 8, ll. 10-15) gearbox (700), in particular a planetary gearbox (700), which bearing serves for mounting a gearbox component (701-705, col. 47, ll. 52-61), characterized in that wherein, by means of at least one sensor (10), which is arranged in the wind turbine gearbox (Fig. 23-24).
Hedin fails to teach a sliding bearing wherein a radial displacement of the position or a tilting of the gearbox component pivoted by means of the sliding bearing can be detected.
Wolf teaches a method for monitoring a condition of a sliding bearing by measuring a radial displacement of the position of a component supported by the bearing (“bearing position(s) can be determined from contact or distance sensors” para. 18).
Hedin teaches monitoring the condition of a wind turbine bearing and rotating components in order to avoid failure due to damage caused by wear (col. 2, ll. 26-29, col. 8, ll. 6-10).  Wolf teaches that sliding bearings may also be used in wind turbine components (para. 5) and that a change in position of the bearing and associated components may be measured in order to monitor the condition of the bearing (para. 53).  Because both Hedin and Wolf teach methods of monitoring bearings of wind turbines in order to detect wear on components, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hedin by using a sliding bearing and measuring a change in position of a gearbox component in order to determine the wear as a simple substitution of known elements (the sliding bearing and distance measurements of Wolf) for another (the rolling bearing and vibration sensor of Hedin) to obtain the predictable result of using a bearing suitable for the heavy shafts of a wind turbine (Wolf para. 10).
Regarding claims 2 and 3, Hedin as modified by Wolf teaches the method according to claim 1 (see above), characterized in that wherein: 
the distance sensor (Wolf 3) detects the displacement of the gearbox component in periodical intervals (Hedin col. 55, ll. 47-54), and the measured values are saved in a wear chart (Hedin step S1150) (claim 2),
for the radial displacement or tilting, target values with tolerance ranges are predetermined for a certain time of detection, and the actual values detected by means of the distance sensor are compared with said target values (Hedin col. 17, ll. 58-64), wherein an action 
Regarding claims 4, 5, 9, and 10, Hedin as modified by Wolf teaches a wind turbine gearbox (Hedin col. 8, ll. 48-49), in particular planetary gearbox, having at least one sliding bearing (Wolf 1) for mounting a gearbox component (Wolf para. 50), characterized in that wherein a wear sensor in the form of a distance sensor is formed for detecting a radial displacement of the position or tilting of the gearbox component (Wolf para. 18) pivoted by means of the sliding bearing (claim 4),
wherein the distance sensor is arranged on a planetary gear carrier (Hedin 6, Fig. 1) and is formed for the detection of the radial displacement of the position or tilting of a planetary gear axle (Hedin 8), in particular that wherein the distance sensor is arranged on the planetary gear carrier (Hedin 8) so as to detect the distance in the tangential direction (Wolf para. 18) (claim 5),
wherein the distance sensor is arranged on the bearing seat of the sliding bearing (Wolf para. 12) (claim 9),
wherein the distance sensor is arranged on the bearing seat such that a radial displacement of the position of the gearbox component pivoted by means of the sliding bearing (Wolf para. 18) in the main direction of loading (the radial direction, Wolf para. 10) can be detected (claim 10).

Claim 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,964,430 to Hedin in view of US 20210372466 to Wolf et al in further view of US 5,955,880 to Beam et al.
Regarding claims 6-8, Hedin in view of Wolf teaches the wind turbine gearbox according to claim 4 (see above), but fails to teach that a permanent magnet is arranged in the planetary gearbox such that the distance sensor, which is arranged on the planetary gear carrier so as to rotate along with it, can be supplied or charged with electricity by means of induction (claim 6).
Beam teaches a distance sensor wherein a permanent magnet is arranged such that the distance sensor, which is arranged adjacent a bearing, can be supplied or charged with electricity by means of induction (col. 7, ll. 47-48) (claim 6).
Hedin as modified by Wolf teaches using a distance sensor to monitor bearing wear (Wolf para. 53), but is silent regarding the precise type of sensor.  Beam teaches the use of permanent magnets to provide inductive power to sensors to monitor bearing wear (col. 7, ll. 47-48, abstract, col. 2, ll. 24-28).  Because both Hedin as modified by Wolf and Beam teach using distance sensors to monitor bearing wear, and Beam teaches using a specific type of sensor while Hedin as modified by Wolf is silent regarding this detail, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sensors of Hedin as modified by Wolf by using a permanent magnet and inductive sensors as taught by Beam as a combination of prior art elements to achieve the predictable result of monitoring bearing wear.


Claim 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,964,430 to Hedin in view of US 20210372466 to Wolf et al in further view of US 6,279,400 to Johnson et al.  Hedin in view of Wolf teaches the wind turbine gearbox according to claim 4 (see above), but fails to teach a laser sensor is formed as a distance sensor (claim 7), and
a marking is arranged on the gearbox component, which marking serves as a reference for the distance sensor, in particular that wherein the marking is formed as a reflector point which is arranged on the planetary gear axle (claim 8).
Johnson teaches a laser sensor is formed as a distance sensor (col. 3, ll. 57-65) (claim 7), and

Hedin as modified by Wolf teaches using a distance sensor to monitor bearing wear (Wolf para. 53), but is silent regarding the precise type of sensor.  Johnson teaches the use of reflective marking and lasers as a distance sensor (col. 3, ll. 36-37, ll. 57-65).  Because Johnson teaches using a specific type of sensor while Hedin as modified by Wolf is silent regarding this detail, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sensors of Hedin as modified by Wolf by using a reflective marking and laser sensors as taught by Johnson as a combination of prior art elements to achieve the predictable result of monitoring bearing wear.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it deals with various arrangements for detecting bearing wear.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W. BROWN whose telephone number is (571)270-3372. The examiner can normally be reached Monday-Friday 10:00-6:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ADAM W BROWN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745